                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICHARD GILLIAM                                                                    PLAINTIFF
#209415

V.                                  No. 4:19CV00356-JM-JTR

JOHN STALEY, Sheriff,
Lonoke County, et al.                                                            DEFENDANTS

                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Richard Gilliam may PROCEED with his inhumane conditions of confinement and

discrimination claims against Sheriff John Staley, Chief Deputy Kevin McCoy, Jail Administrator

Matthew Hodge, Deputy Steffen, and Detective Dean White.

       2.      Gilliam may PROCEED with his excessive force and retaliation claims against

Deputy Steffen, Deputy Irving, Deputy Daniels, and Deputy Howard.

       3.      The Clerk is directed to prepare a summons each defendant at the Lonoke County

Jail. The United States Marshal is directed to serve the Substituted Complaints (Doc. Nos. 31 &

33), Gilliam’s motions for preliminary injunction (Doc. Nos. 10 & 11), and this Order, on

defendants without prepayment of fees and costs or security therefor.1

       4.      Gilliam’s motion for summary judgment (Doc. No. 32) is DENIED.


       1
        If any defendant is no longer a Lonoke County employee, the individual responding to
service must file a sealed statement providing the unserved defendant’s last known private
mailing address.
       5.     It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 28th day of January, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
